Citation Nr: 1524683	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  12-30 723A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an effective date of service connection for posttraumatic stress disorder prior to August 18, 2009. 

2. Entitlement to an increased initial rating for PTSD, currently rated 30 percent disabling.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU). 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to December 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

In November 2014, the Veteran's claims were remanded by the Board so that a videoconference hearing could be scheduled.  In March 2015, the Veteran testified at a video conference hearing held before the undersigned.  A transcript of the hearing testimony is in the claims file.  

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that a request for TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  The Veteran stated at his videoconference hearing that he has been unable to maintain employment, at least in part, due to his service-connected PTSD.  As the Veteran's December 2010 VA examination indicated some level of occupational impairment and due to his current self-representation, the Board will construe his statements liberally and will infer a claim for entitlement to a TDIU, as part of his claim for a higher rating.  However, the Board finds that this claim requires further development as he has not been provided adequate notice regarding this claim and as his ability to perform any type of substantial and gainful employment has not been evaluated since his December 2010 VA examination.    

The issue of whether new and material evidence has been submitted to reopen a claim for service connection for sleep apnea has been raised by the record in the Veteran's November 2, 2012 VA Form 9, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to an increased rating for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. On April 29, 2005, the RO denied the Veteran's claim for service connection for PTSD.  

2.  In February 2006, the Veteran submitted new and material evidence along with an application for a claim for service connection for PTSD.  

3. On December 4, 2006, the Veteran's claim for PTSD was readjudicated and denied on the merits.  The RO notified the Veteran about this rating decision and of his appellate rights, and the Veteran did not appeal the issue or submit new and material evidence within one year.

4. On August 18, 2009, the Veteran submitted an application to reopen his claim for entitlement to service connection for PTSD. 


CONCLUSIONS OF LAW

1. The April 29, 2005 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2014).

2. The December 4, 2006 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2014).

3. The criteria for an effective date prior to August 18, 2009 for the grant of service connection for PTSD have not been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.159, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Board observes that the Veteran's claim of entitlement to an earlier effective date for service connection for PTSD is a downstream issue from the grant of service connection.  Grantham v. Brown, 114 F.3d 1156 (1997).  VA's General Counsel has held that no Veterans Claims Assistance Act of 2000 (VCAA) notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In this case, service connection for PTSD was granted and an initial effective date was assigned in the January 2011 rating decision giving rise to the present appeal.  Therefore, no additional notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

With respect with the duty to assist, the Board notes that adjudication of the claim for earlier effective date is based upon evidence already in the claims file; the resolution of the claim depends upon when certain documents were either received by VA and/or promulgated to the Veteran.  Additionally, the Veteran's service treatment records (to the extent they have been determined to be available), as well as his post-service VA and any indicated private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and has not been obtained.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claim and appellate review may proceed without prejudice to the Veteran.

Entitlement to an Earlier Effective Date for PTSD 

The Veteran submitted a claim to reopen for entitlement to service connection for PTSD that was received by the Atlanta RO on August 18, 2009.  This claim was granted in a January 6, 2011 rating decision and an effective date of August 18, 2009 was assigned.  The Veteran, however, appealed the effective date of this decision stating that he felt that the claim should be granted further back as he had been treated for PTSD and sought service connection for PTSD at an earlier date.  
Based upon the facts discussed below, the Board finds that an earlier effective date for the grant of service connection for PTSD is not warranted.

Under VA law, for compensation claims submitted more than one year after separation from service, as is the case here, the effective date of service connection is the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).

The Veteran initially applied for service connection for PTSD in June 2004.  A rating decision, dated April 29, 2005, was sent to the Veteran on May 5, 2005.  The May 2005 decision denied the Veteran's claim as all of the criteria required for service connection for PTSD had not been provided and the condition was determined not to have been incurred in or caused by service.  The letter informed the Veteran that he had one year from the date of the letter to appeal the decision and provided a form explaining his rights to appeal.

In February 2006, the Veteran submitted another application for service connection for PTSD, along with a detailed statement regarding his stressors and reported VA treatment for PTSD at the Dublin VA Medical Center (VAMC).  The Veteran's VAMC records were obtained, along with his DD-214 and his enlistment records.

In a December 4, 2006 rating decision, the Veteran's claim was readjudicated and denied on the merits.  The rating decision stated that the Veteran had previously been sent a letter in June 2006 indicating that the information previously provided did not provide confirmation of his alleged stressors or participation in combat.  It was determined that subsequent statements provided by the Veteran also did not confirm a stressor or participation in combat.  The Veteran's DD-214 also did not confirm participation in combat.  The RO determined that "the evidence continues to show this condition was not incurred in or aggravated by military service.  The Veteran was not in combat, and there is no evidence which would support a stressor for PTSD."  This determination was sent to the Veteran and his representative at that time on December 7, 2006.  

The evidence of record does not indicate that the Veteran submitted a notice of disagreement with the December 2006 rating decision or that new and material evidence was submitted within one year of the rating decision.  Therefore, the December 7, 2006 and the April 29, 2005 rating decisions became final one year after the December 7, 2006 rating decision. 

Under 38 C.F.R. § 3.400, the effective date of an award of compensation based on a claim reopened after final disallowance shall be fixed in accordance with the facts found, but shall be no earlier than the date of receipt of the application thereof.  See 38 C.F.R. § 3.400; See also Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) ("[A]bsent a showing of CUE, [the appellant] cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date."); Flash v. Brown, 8 Vet. App. 332, 340 (1995) ("[W]hen a claim to reopen is successful and the benefit sought is awarded upon readjudication, the effective date is the date of the claim to reopen."); Wright v. Gober, 10 Vet. App. 343, 347 (1997) ("Nothing in the statute indicates that an effective date can be set based upon an application that resulted in a final disallowance of the claim.").  Therefore, the earliest possible effective date for service connection for PTSD would be the date that the corresponding claim to re-open was received.   

A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  38 C.F.R. § 3.155 (2014). 

There is no evidence that the Veteran filed a formal or an informal claim for benefits after the appeal period closed following the December 4, 2006 rating decision and prior to his claim to reopen received on August 18, 2009 by the RO.  As there was no formal or informal claim to reopen the Veteran's claim for PTSD prior to August 18, 2009, August 18, 2009 is considered the date of the Veteran's claim of entitlement to service connection for PTSD.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt does not apply.  The Veteran's claim for an earlier effective date is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date earlier than August 18, 2009, for the grant of service connection for PTSD is denied.


REMAND

The Veteran contends that he is entitled to a higher disability rating for his service-connected PTSD.  However, the Board notes that the Veteran's most recent comprehensive psychiatric evaluation was conducted in December 2010 and the Veteran reported that his condition had worsened since his prior examination.  During his Board hearing, the Veteran indicated that his sleeping problems, including his nightmares, had increased, that he has been isolating himself more, and that he feels that he is having more difficulties with his short temper. 

In claims for an increase in rating, it is first and foremost a priority to ensure that the most current assessment of the service-connected disability picture is of record.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As the Veteran's last examination of record occurred in December 2010 and he has subsequently provided evidence that indicates a worsening of his condition that could allow for a higher rating, the Board finds that a new, comprehensive VA examination, addressing the severity of his service-connected PTSD should be afforded. 
  
As noted above, a claim for a TDIU has been raised as part of the Veteran's claim for an increased rating.  In Rice, the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  During the Veteran's Board hearing, he stated that he had not been working since 2003, in part, due to his PTSD.  The law provides that a TDIU may be granted upon a showing that a Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014). Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).  

After giving the Veteran an opportunity to file a formal claim for a TDIU, the AOJ should adjudicate this matter in the first instance, to avoid any prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Accordingly, the case is REMANDED for the following action:

1. First, provide the Veteran with all required notice and assistance in response to this derivative TDIU claim. 

2. Then, the AOJ should request updated VA treatment records from the Dublin VA Medical System.  Any records obtained should be associated with the claims file.  

3. After obtaining any updated treatment records, the Veteran should be scheduled for an examination to determine the current level of severity of his service-connected PTSD.  The examiner is also asked to comment on whether the Veteran's PTSD renders him unable to obtain or maintain substantially gainful employment.  Rationales should accompany all conclusions, as speculative/conclusory opinions are not helpful and will require additional remands.

4. Readjudicate the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


